UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1511


CHUKWUMA E. AZUBUKO,

                Plaintiff - Appellant,

          v.

THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF GEORGIA; ELEVENTH CIRCUIT COURT OF APPEALS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:04-cv-00735-BO)


Submitted:   August 14, 2012                 Decided:   August 17, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.   Joshua Bryan Royster,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chukwuma E. Azubuko appeals the district court’s order

denying his motion seeking consideration of his case by a three-

judge court, 28 U.S.C. § 2284 (2006).                  We have reviewed the

record    and   find    no   reversible     error.     Accordingly,    we    deny

Azubuko    leave   to    proceed   in   forma   pauperis     and   dismiss    the

appeal for the reasons stated by the district court.                 Azubuko v.

U.S. Dist. Court, No. 5:04-cv-00735-BO (E.D.N.C. Mar. 16, 2012).

We   dispense    with    oral   argument     because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      DISMISSED




                                        2